ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
*227On rehearing, our attention is directed to the seemingly irreconcilable conflict between our holdings in Garrett v. State, 161 Texas Cr. Rep. 556, 279 S.W. 2d 366, and Martinez v. State, 163 Texas Cr. Rep. 8, 288 S.W. 2d 787.
In the Garrett case, we held that Article 801(a), V.A.P.C., was not repealed by the enactment of Sections 54 (a), 56, and 57 of Article 6701(d), V.A.C.S., and that 801(a), supra, continued to denounce the offense of driving on the left hand side of the highway when the same was not clear and unobstructed for 50 yards ahead.
In the Martinez case, we set forth the charging part of the information drawn under Section 52 of Article 6701(d) and said, “That statute requires that motor vehicles be driven on the right half of the road way in all cases and in all instances and under all conditions except those named in the statute.”
If, then, it is unlawful to drive on the left hand side of the roadway except when the statute says that such may be done, such statute covers completely the law on the subject of left hand driving, and we should re-examine our thinking on the question of the repeal of Article 801(a), supra, by the passage of Article 6701(d), supra.
The crux of our decision in the Garrett case was that a holding that Article 801 (a) had been repealed would make it lawful to drive on the left hand side of the roadway except when driving in a no passing zone and in those cases covered by the provisions of Sections 54(a) or 56. In reaching such a decision, we necessarily overlooked Section 52 because in Martinez we stated that it was never lawful to drive on the left hand side except in those cases authorized by Article 6701(d).
In our original opinion herein, we said, “Section 52 permits driving on the left side under certain conditions, but we think cannot be construed as making it lawful to drive on the left hand side when that side is obstructed and not clear.” What we should have said was that it is never lawful to drive on the left hand side except when permitted by Article 6701(d).
With these observations, we return to the question of repeal of Article 801(a). The majority has now concluded that in deciding the Garrett case we passed over too lightly the reasoning of our esteemed and late lamented Associate Justice Smedley in Dallas Railway & Terminal Co. v. Black, 257 S.W. 2d 416, *228wherein he said, in part, “The Act of 1947, entitled ‘Uniform Act Regulating Traffic on Highways,’ is a comprehensive statute which . . . repeals all laws or parts of laws inconsistent or conflicting with the provisions of the act.” Certainly, Article 801 (a) is inconsistent with Article 6701 (d) because the latter legislates on the entire field stated in its title, includes the offense covered by the former statute and provides a different penalty therefor.
Stated in another way, it is unlawful under Article 6701(d) to drive on the left hand side of the roadway when the same is not clear and unobstructed for 50 yards ahead because such driving is not named as a permissible exception to the general mandate of Section 52 that driving be done upon the right hand side at all times, and the form of information set forth in Martinez would be a proper way upon further prosecution growing out of this offense to allege such a violation or, as my brother Davidson points out, the instant offense might be charged under Section 53.
So, then, when the legislature enacted a comprehensive Uniform Act with a general repealing clause which makes unlawful the doing of the same act which had been denounced by a prior statute and increases the punishment therefor, it logically follows that the newer act superseded and therefore repeals the older act. In Robertson v. State, 70 Texas Cr. Rep. 307, 159 S.W. 713, this court said, “We recognize the rule that repeals by implication are not favored; yet there is another rule which is elementary and equally as well established, and that is: When a new law covers the whole subject matter of an old one, and prescribes a different penalty than provided in the old, that the former is repealed by implication * * *. It is needless to cite the many cases of all the courts and all textbooks in support of this proposition.”
Having concluded that we were in error in our original disposition of this appeal as well as in our decision in Garrett v. State, supra, the motion for rehearing is granted, the judgment of affirmance is set aside, the Garrett case is overruled, and the judgment is now reversed on the grounds that the information upon which this conviction was secured was based upon a statute which had been repealed and therefore the information did not charge a violation of an existing law, and the prosecution is ordered dismissed.